Exhibit 10.1

BASIC ENERGY SERVICES, INC.

[FORM OF — Non-Compliant Under Section 162(m) of the Internal Revenue Code of
1986]

PERFORMANCE-BASED AWARD AGREEMENT

For Performance Year 2012

(Officers and Employees)

Grantee:                                 

1. Grant of Performance-Based Award; Issuance of Restricted Stock Upon
Achievement of Performance-Based Metrics.

(a) As of the effective date of this agreement (this “Agreement”), Basic Energy
Services, Inc. (formerly BES Holding Co.), a Delaware corporation (the
“Company”), hereby grants to the Grantee (identified above) shares (the
“Restricted Stock”) of common stock, $0.01 par value per share of the Company
(the “Common Stock”), subject to meeting the Performance Metrics as described in
Section 12 hereof, and in accordance with the terms and conditions of this
Agreement and the Fourth Amended and Restated Basic Energy Services, Inc. 2003
Incentive Plan (as amended, the “Plan”). The Plan is hereby incorporated in this
Agreement in its entirety by reference.

(b) To determine the actual number of shares of Restricted Stock to be earned by
Grantee, the PB Peer Group (as identified in Section 12 below) will be ranked
from best performing to worst performing with regard to each company’s
respective TSR Performance Metric where the PB Peer Group company ranked 1st
shall be the one with the highest TSR Performance Metric when compared to all
other PB Peer Group companies, the PB Peer Group company ranked 2nd shall be the
one with the second highest TSR Performance Metric when compared to all other PB
Peer Group companies, the PB Peer Group company ranked 3rd shall be the one with
the third highest TSR Performance Metric when compared to all other PB Peer
Group companies, and so forth. The PB Peer Group company ranked 13th shall be
the one with the lowest TSR Performance Metric when compared to all other PB
Peer Group companies. The percentage of TSR Target Shares (as identified in
Section 12 below) earned by Grantee should the Company’s TSR Performance Metric
equal that of the 1st-ranked, 2nd-ranked, 3rd-ranked, etc., PB Peer Group
company will be as set forth below:



--------------------------------------------------------------------------------

PB Peer Group Company

Rank Based on TSR

Performance Metric

 

Percentage of TSR Target Shares

Earned

1st

  150.0%

2nd

  141.7%

3rd

  133.3%

4th

  125.0%

5th

  116.7%

6th

  108.3%

7th

  100.0%

8th

  83.3%

9th

  66.7%

10th

  50.0%

11th

  33.3%

12th

  16.7%

13th

      0%

Should the Company’s TSR Performance Metric be (1) greater than the TSR
Performance Metric of the 1st-ranked member of the PB Peer Group, the percentage
of TSR Target Shares earned by Grantee will be 150.0%, (2) less than the TSR
Performance Metric of the 13th-ranked (or last) member of the PB Peer Group, the
percentage of TSR Target Shares earned by Grantee will be 0%, and (3) greater
than the TSR Performance Metric of one PB Peer Group company and less than the
TSR Performance Metric of the next highest ranked PB Peer Group company, the
percentage of TSR Target Shares earned by Grantee will be higher than the
percentage assigned to the lower ranked of the two companies and lower than the
percentage assigned to the higher ranked of the two companies with the exact
percentage of Target Shares earned by the Grantee determined by proportional
interpolation (for example, if the Company’s TSR Performance Metric were to be
at the midpoint between the TSR Performance Metrics of the 6th-ranked and the
5th-ranked PB Peer Group companies, the Grantee would earn 112.5% of the TSR
Target Shares (as identified in Section 12 below), 112.5% lying exactly halfway
between the 108.3% assigned to the 6th-ranked PB Peer Group company and the
116.7% assigned to the 5th-ranked PB Peer Group company).

 

2



--------------------------------------------------------------------------------

(c) The stock certificate(s) or book entry evidencing the shares of Restricted
Stock shall not be issued or registered on the Company’s books and records until
(i) the achievement of the Performance Metrics set forth above and described in
Section 12 below have been met and approved by the Committee and (ii) the
Committee has determined the specific number of shares of Restricted Stock to be
issued pursuant to this Agreement. Upon resolution and certification by the
Committee that the applicable Performance Metrics have been achieved, and
subject to the other terms and conditions of this Agreement, the Company will
promptly issue by book entry or a stock certificate(s) the aggregate number of
shares of Restricted Stock certified by the Committee for issuance under this
Agreement.

2. Definitions. All capitalized terms used herein shall have the meanings set
forth in the Plan unless otherwise provided herein. Section 12 below sets forth
meanings for certain of the capitalized terms used in this Agreement.

3. Vesting Term. Any Restricted Stock earned by and issued to Grantee pursuant
to this Agreement will vest in the Grantee as set forth in Section 12 below.

4. Purchase Price. No consideration shall be payable by the Grantee to the
Company for the Restricted Stock.

5. Restrictions on Restricted Stock.

(a) The Restricted Stock earned and issued to Grantee hereunder shall be
maintained in book entry form or the stock certificates shall be retained in the
possession of the Company until vested in the Grantee as provided in Sections 3
and 12 hereof.

(b) All unvested shares of Restricted Stock will be forfeited by the Grantee
(i) if the Grantee’s employment with the Company is terminated by the Company
for “Cause” before the Restricted Stock is vested or (ii) if the Grantee
terminates his employment with the Company before the Restricted Stock is vested
for any reason other than (A) “Good Reason” or (B) the death or “Disability” of
the Grantee, as such terms “Cause,” “Disability” or “Good Reason” or equivalent
terms (such as “Termination for Cause” or “Termination for Good Reason”) are
defined in the employment agreement in effect between the Grantee and the
Company as of the effective date hereof or, if no such employment agreement
exists, as such terms are defined in the Plan at the time of such termination of
employment to the extent not modified in Section 12 below, or as otherwise
defined in this Agreement. “Retirement” shall also have the effect as set forth
in Section 12(e) below.

(c) At such time as the vesting period is satisfied, a certificate for the
Common Stock no longer subject to forfeiture will be delivered to the Grantee
without the legend set forth in Section 5(e) below.

(d) From and after the date the stock certificate for the Restricted Stock is
issued and prior to any forfeiture of the Restricted Stock, the Grantee shall be
entitled to vote the shares of Restricted Stock and shall be entitled to receive
any cash dividends payable on such shares at the time such dividends are paid
with respect to the Common

 

3



--------------------------------------------------------------------------------

Stock. Any dividends paid or payable in shares of Common Stock or other stock of
the Company applicable to the Restricted Stock shall be retained by the Company
until the vesting period of the Restricted Stock on which the stock dividend was
issued is satisfied.

(e) Any book entry shares or certificate representing the Restricted Stock
awarded hereunder shall be issued to the Grantee pursuant to the terms of the
Plan and this Agreement and shall be marked with the following legend:

“The shares represented by this certificate have been issued pursuant to the
terms of the Fourth Amended and Restated Basic Energy Services, Inc. 2003
Incentive Plan, as amended, and may not be sold, pledged, transferred, assigned
or otherwise encumbered in any manner except as set forth in the terms of such
Plan or Award Agreement dated effective March 8, 2012.”

6. Independent Legal and Tax Advice. Grantee acknowledges that the Company has
advised Grantee to obtain independent legal and tax advice regarding the grant
of the Restricted Stock in accordance with this Agreement and any disposition of
any such shares.

7. Reorganization of Company. The existence of this Agreement shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue or bonds, debentures, preferred or
prior preference stock ahead of or affecting the Restricted Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

8. Investment Representation. Grantee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law. Moreover, any stock
certificate for any Restricted Stock (and/or Common Stock) issued to Grantee
hereunder may contain a legend restricting their transferability as determined
by the Company in its discretion. Grantee agrees that Company shall not be
obligated to take any affirmative action in order to cause the issuance or
transfer of shares of Common Stock hereunder to comply with any law, rule or
regulation that applies to the shares subject to this Agreement.

9. No Guarantee of Employment. This Agreement shall not confer upon Grantee any
right to continued employment with the Company or any Affiliate thereof.

10. Withholding of Taxes. The Grantee shall have the responsibility of
discharging all taxes owed by the Grantee as a result of any Restricted Stock
awarded to Grantee pursuant to this Agreement and no issuance of Common Stock
pursuant to this Agreement shall be made until appropriate arrangements
satisfactory to the Company have been made for the payment of any tax amounts
that may be required to be withheld or paid to the Company with respect thereto.
Notwithstanding the foregoing, in accordance with Section 9(b) of the Plan, the
Company hereby agrees that the Grantee may direct the Company to satisfy the
Company’s actual withholding tax obligations through the “constructive” tender
and withholding of vested Restricted Stock under

 

4



--------------------------------------------------------------------------------

this Agreement; provided, the Company may revoke such right at any time prior to
the vesting date of Awards under this Agreement by giving written notice to the
Grantee. Grantee agrees that, if he makes an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, with regard to the Restricted Stock,
he will so notify the Company in writing within two (2) weeks after making such
election, so as to enable the Company to timely comply with any applicable
governmental reporting requirements.

11. General.

(a) Notices. All notices under this Agreement shall be mailed or delivered by
hand to the parties at their respective addresses set forth beneath their
signatures below or at such other address as may be designated in writing by
either of the parties to one another, or to their permitted transferees if
applicable. Notices shall be effective upon receipt.

(b) Transferability of Award. The rights of the Grantee pursuant to this
Agreement are not transferable by Grantee. No right or benefit hereunder shall
in any manner be liable for or subject to any debts, contracts, liabilities,
obligations or torts of Grantee or any permitted transferee thereof. Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of the Restricted Stock, prior to the lapse of restrictions, that
does not satisfy the requirements hereunder shall be void and unenforceable
against the Company.

(c) Amendment and Termination. No amendment, modification or termination of this
Agreement shall be made at any time without the written consent of Grantee and
the Company.

(d) No Guarantee of Tax Consequences. The Company and the Committee make no
commitment or guarantee that any federal or state tax treatment will apply or be
available to any person eligible for benefits under this Agreement. The Grantee
has been advised and been provided the opportunity to obtain independent legal
and tax advice regarding the award of Restricted Stock pursuant to this
Agreement and the disposition of any Common Stock acquired thereby.

(e) Severability. In the event that any provision of this Agreement shall be
held illegal, invalid or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of the Agreement,
and the Agreement shall be construed and enforced as if the illegal, invalid or
unenforceable provision had not been included therein.

(f) Supersedes Prior Agreements. This Agreement shall supersede and replace all
prior agreements and understandings, oral or written, between the Company and
the Grantee regarding the grant of the Restricted Stock covered hereby.

(g) Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Texas without regard to its conflict of law provisions, to the
extent federal law does not supersede and preempt Texas law.

 

5



--------------------------------------------------------------------------------

(h) No Trust or Fund Created. This Agreement shall not create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any Affiliate and a Grantee or any other Person. To the extent
that any Person acquires a right to receive payments from the Company or any
Affiliates pursuant to this Agreement, such right shall be no greater than the
right of any general unsecured creditor of the Company or any Affiliate.

(i) Other Laws. The Company retains the right to refuse to issue or transfer any
Common Stock if it determines that the issuance or transfer of such shares might
violate any applicable law or regulation or entitle the Company to recover under
Section 16(b) of the Securities Exchange Act of 1934.

(j) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Grantee.

12. Definitions and Other Terms. The following capitalized terms shall have
those meanings set forth opposite them:

(a) Grantee. The person specified as the Grantee on page 1 and the signature
page of this Agreement.

(b) Vesting. Subject to Section 5 above and the terms of the Plan, the Grantee
shall vest in all rights to the Restricted Stock and any rights of the Company
to such Restricted Stock shall lapse on the earlier of (i) the dates set forth
below; (ii) termination by the Company without Cause; (iii) the death or
Disability of the Grantee; or (iv) Termination for Good Reason.

With respect to any of the events set forth in clauses (ii), (iii) or (iv) above
in this Section 12(b) prior to the end of the Performance Period, the Grantee
shall also be deemed to have met the TSR Performance Metric and earned 100% of
each of the TSR Target Shares. In the event of a Change of Control as defined in
the Plan and related termination events, Section 8(b) of the Plan shall be
applicable, including the potential deemed meeting of the TSR Performance Metric
at the highest level set forth in this Agreement.

If not earlier vested, the Restricted Stock shall vest according to the
following schedule:

March 15, 2014—1/3 of such shares

March 15, 2015—1/3 of such shares

March 15, 2016—1/3 of such shares

(c) Termination for Good Reason. Termination for Good Reason shall have the
meaning set forth in the Plan, except that clause (ii) of the definition thereof
is hereby amended and restated in its entirety as follows: (ii) reduction in
(a) the Participant’s annual base salary immediately prior to the Change in
Control, (b) the Participant’s target bonus opportunity (expressed as a
percentage of the Participant’s annual base salary or other method approved by
the Committee) immediately prior to the Change in Control or (c) benefits
comparable in the aggregate to those enjoyed by the Participant under the
Company’s retirement, life insurance, medical, dental, health, accident and
disability plans in which Participant was participating immediately prior to the
Change in Control;

 

6



--------------------------------------------------------------------------------

(d) Disability. “Disability” shall mean that Grantee is entitled to receive
long-term disability (“LTD”) income benefits under the LTD plan or policy
maintained by the Company that covers Grantee. If, for any reason, Grantee is
not covered under such LTD plan or policy, then “Disability” shall mean a
“permanent and total disability” as defined in Section 22(e)(3) of the Code and
Treasury regulations thereunder. Evidence of such Disability shall be certified
by a physician acceptable to the Company. Grantee agrees to submit to any
examinations that are reasonably required by the attending physician or other
healthcare service providers to determine whether he or she has a Disability.

(e) Retirement. “Retirement” means the voluntary termination of Grantee’s
employment for normal retirement at or after attaining age 62 provided that, on
the date of his retirement, Grantee has accrued at least ten continuous years of
active employment service with the Company; provided, if the Grantee is party to
an employment agreement in effect between the Grantee and the Company as of the
date hereof in which the term “Retirement” is defined for purposes of that
agreement, such term shall apply to this Agreement.

In the event of the Retirement of the Grantee, Grantee is hereby given the
option to have any unvested shares forfeited in connection with such Retirement
in accordance with Section 5(b) reissued to the Grantee upon, and as partial
consideration for, Grantee’s execution and delivery of a non-compete agreement
(in the form required by the Company in its sole discretion with a term of not
longer than the final vesting date set forth in Section 12(d) above) within the
period of time specified by the Company after delivery of such agreement to the
Grantee for execution. In addition, with respect to a Retirement after the end
of the Performance Period but prior to the determination of the achievement of
the TSR Performance Metric by the Committee, the Grantee shall also be deemed to
have met the TSR Performance Metric and earn TSR Target Shares if and when
determined in accordance with the terms of this Agreement.

(f) TSR Target Shares and Maximum Number of Shares of Restricted Stock. “TSR
Target Shares” means                  shares of Common Stock. Accordingly, based
on the potential achievement that may be obtained in Section 1(b) hereof, the
maximum number of shares of Restricted Stock that may be issued by the Company
pursuant to this Agreement is 150% of the TSR Target Shares.

(g) Performance Metric. For purposes of this Agreement:

 

  (i) “TSR Performance Metric” means the cumulative total shareholder return
(“TSR”) for the Common Stock of the Company as calculated below for the
Performance Period. The award will be earned as set forth in Section 1(b) based
on the Company’s TSR performance relative to the PB Peer Group.

 

7



--------------------------------------------------------------------------------

  (ii) “TSR for the Performance Period” shall be defined and calculated as
follows, where “Beginning Price” is the average closing price on the New York
Stock Exchange (“NYSE”) for the last 20 NYSE trading days of 2011, and “Ending
Price” is the average closing price on the NYSE for the last 20 NYSE trading
days of 2012, in each case as applied to the applicable equity security:

TSR = (Ending Price – Beginning Price + cash dividends (if any) per share paid*)

Beginning Price                                                         

 

  * Stock dividends paid in securities rather than cash in which there is a
distribution of less than 25 percent of the outstanding shares (as calculated
prior to the distribution) shall be treated as cash for purposes of this
calculation.

To the extent a security of the Company or any member of the PB Peer Group is
not listed or traded on the NYSE, “NYSE” as used above above shall mean the
principal national securities exchange or quotation service on which the
security is listed or quoted.

(h) PB Peer Group. “PB Peer Group” means each of the following companies:
(1) C&J Energy Services, Inc.; (2) Forbes Energy Services Ltd.; (3) Hercules
Offshore Inc.; (4) Key Energy Services, Inc.; (5) Natural Gas Services Group,
Inc.; (6) Oil States International, Inc.; (7) Patterson-UTI Energy Inc.;
(8) Pioneer Drilling Co.; (9) Superior Energy Services, Inc.; (10) Team Inc.;
(11) Tesco Corp.; (12) Tetra Technologies, Inc.; and (13) Union Drilling, Inc.;
provided, in the event any such company ceases to exist, ceases to file public
reports timely with the U.S. Securities and Exchange Commission with respect to
the Performance Period or merges or combines with any other entity that, in the
determination of the Committee makes such combined company not comparable for
use as part of the PB Peer Group, the Committee in its sole discretion may
continue to include or exclude such company in the PB Peer Group, but in no
event may substitute any other company in its place as part of the PB Peer
Group.

(i) Performance Period. “Performance Period” means the one-year calculation
period starting on the 20th NYSE trading day prior to and including the last
NYSE trading day of 2011 and ending on the last NYSE trading day of 2012.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has hereunto executed this
Agreement as of the same date, to be effective as of March 8, 2012.

 

BASIC ENERGY SERVICES, INC. By:     Name:   James E. Tyner Title:   VP, Human
Resources

 

Address for Notices:

Basic Energy Services, Inc.

P.O. Box 10460

Midland, Texas 79702

Fax: (432) 620-5501

Attn: President

 

GRANTEE

By:    

Name:

 

 

Address for Notices:

Fax:  

 

9